People v Ellis (2014 NY Slip Op 09013)





People v Ellis


2014 NY Slip Op 09013


Decided on December 24, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-02882
 (Ind. No. 12-00342)

[*1]The People of the State of New York, respondent, 
vJustin Ellis, appellant.


Arza Feldman, Uniondale, N.Y., for appellant.
David M. Hoovler, District Attorney, Middletown, N.Y. (Seth B. Altman and Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered December 13, 2012, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the County Court erred in denying his request for a "violent felony override" at his sentencing hearing pursuant to 7 NYCRR 1900.4(c)(1)(iii). Contrary to the defendant's contention, no regulation or statute provides for such a document (see People v Lynch, 121 AD3d 717, 718; People v Nelson, 121 AD3d 719, 720). Moreover, since the sentence and commitment properly specifies that the defendant pleaded guilty to attempted burglary in the second degree under Penal Law §§ 110 and 140.25(2), the sections and subsection of the Penal Law under which he was convicted, the requirements of 7 NYCRR 1900.4(c)(1)(iii) are met (see People v Lynch, 121 AD3d at 719; People v Nelson, 121 AD3d at 720).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court